 

Exhibit 10.99

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between Barry G. Caldwell (“EMPLOYEE”), on the one hand, and STAAR
SURGICAL COMPANY (“STAAR” or the “Company”) and its parent, successor,
predecessor, affiliate and related entities, on the other hand.

 

RECITALS:

 

A. EMPLOYEE acknowledges and agrees that, in accordance with his voluntary
retirement and separation from STAAR, his employment will terminate on March 1,
2015 (the “Separation Date”) and after which date he shall perform no further
duties, functions or services on behalf of STAAR, except as a consultant as
further described herein. EMPLOYEE agrees that he will take no steps now or in
the future to seek reemployment with STAAR or any of its parent, subsidiary or
affiliated entities or divisions;

 

B. The Company shall formally announce EMPLOYEE’s retirement on October 3, 2014;
and

 

C. EMPLOYEE and STAAR want to settle fully and finally all potential differences
or differences between them, including all potential differences or differences
which arise out of or relate to EMPLOYEE’s employment or separation from
employment with STAAR.

 

NOW, THEREFORE, EMPLOYEE and STAAR understand and agree as follows:

 

1.Payment and Benefits By STAAR.

 

Provided that (i) prior to March 1, 2015, EMPLOYEE has executed and delivered to
STAAR this Agreement within the applicable time periods prescribed herein; (ii)
EMPLOYEE has executed and delivered to STAAR the original Supplemental General
Release (attached hereto as Exhibit “A”) no sooner than March 31, 2016, but no
later than April 6, 2016; (iii) any revocation period applicable to this
Agreement and the Supplemental General Release has expired without revocation;
(iv) EMPLOYEE is otherwise not in breach of any provision of this Agreement,
including the Supplemental General Release; and (v) EMPLOYEE is no longer
employed by STAAR, STAAR agrees to the following ( which shall be referred to
herein as the “Payment and Benefits”):

 

(a) Continue to pay to EMPLOYEE 50% of his base salary during a consultancy
period as an independent contractor from March 1, 2015 through March 31, 2016
(the “Consultancy Period”), and in accordance with the Company’s usual and
customary payroll cycle (the “Payment”), during which time EMPLOYEE will be
required to perform services for STAAR for up to 40 hours per calendar month;
and

 

(b) Provided EMPLOYEE timely elects COBRA continuation coverage on or after the
Separation Date, pay the full amount of EMPLOYEE’s COBRA premiums directly to
EMPLOYEE’s health care insurer until March 31, 2016 or, if earlier, such time
that EMPLOYEE becomes eligible for medical benefits through an alternative
source (e.g. a new employer) (the “COBRA Coverage”). To the extent EMPLOYEE is
eligible to and elects to continue his COBRA coverage after March 31, 2016, such
coverage shall be at EMPLOYEE’s own cost and in accordance with COBRA.

 



 

 

 

EMPLOYEE acknowledges and agrees that the Supplemental General Release shall
only be effective if such agreement is executed by EMPLOYEE on or after March
31, 2016.

 

2.No Obligation To Make Payment Under Normal Policies.

 

EMPLOYEE acknowledges that upon execution of this Agreement and the Supplemental
General Release, the Payment and Benefits described herein shall constitute full
and complete satisfaction of any and all amounts properly due and owing to
EMPLOYEE as a result of his employment with STAAR and/or his separation from
that employment and that in the absence of this Agreement, EMPLOYEE would not be
entitled to the Payment and Benefits specified in Paragraph 1.

 

3.Non-Admission Of Discrimination Or Wrongdoing.

 

This Agreement shall not in any way be construed as an admission that STAAR or
any individual has any liability to or acted wrongfully in any way with respect
to EMPLOYEE or any other person. STAAR specifically denies that it has any
liability to or that it has done any wrongful, harassing and/or discriminatory
acts against EMPLOYEE or any other person on the part of itself, or its
officers, employees and/or agents.

 

4.Separation Of Employment; Resignation from Officer and Director Positions.

 

(a) EMPLOYEE acknowledges that pursuant to his voluntary resignation, his
employment with STAAR will terminate on or before the Separation Date (March 1,
2015) and that such employment will not be resumed again at any time.

 

(b) Effective as of EMPLOYEE’s Separation Date (unless otherwise agreed in
writing by the Company and EMPLOYEE), EMPLOYEE will be deemed to have resigned
without any further action by EMPLOYEE, from any and all officer and director
positions that the EMPLOYEE, immediately prior to such separation (a) held with
STAAR or any of its subsidiaries and (b) held with any other entities at the
direction of, or as a result of EMPLOYEE’s affiliation with, STAAR or any of its
subsidiaries.  If for any reason this Section 4(b) of the Agreement is deemed to
be insufficient to effectuate such resignations, then EMPLOYEE will, upon the
Company’s request, execute any documents or instruments that the Company may
deem necessary or desirable to effectuate such resignations.  In addition,
EMPLOYEE hereby designates the Secretary or any Assistant Secretary of the
Company and of any subsidiary to execute any such documents or instruments as
EMPLOYEE’s attorney-in-fact to effectuate such resignations if execution by the
Secretary or any Assistant Secretary of the Company or subsidiary is deemed by
the Company or the subsidiary to be a more expedient means to effectuate such
resignation or resignations.

 

5.Company Property.

 

EMPLOYEE agrees that he has had access to trade secrets and other proprietary
and confidential information pertaining to STAAR. EMPLOYEE agrees that he will
not, without prior written consent of STAAR, communicate or disclose any such
information to any person, employer, or other entity at any time in the future,
whether or not developed by EMPLOYEE. (Confidential and proprietary information
includes, but is not limited to, information concerning STAAR sales, sales
volume, sales methods, sales proposals, customers and prospective customers,
identity of customers and prospective customers, amount or kind of customer’s
purchases from STAAR, STAAR’s manuals, formulae, processes, methods,
compositions, ideas, inventions, or other confidential or proprietary
information belonging to STAAR or relating to STAAR’s affairs.)

 



2

 

 

6.No Lawsuits.

 

(a) EMPLOYEE promises never to file a lawsuit, administrative complaint, or
charge of any kind with any court, governmental or administrative agency or
arbitrator against STAAR or its officers, directors, agents or employees,
asserting any claims that are released in this Agreement.

 

(b) EMPLOYEE represents and agrees that, prior to signing this Agreement, he has
not filed or pursued any complaints, charges or lawsuits of any kind with any
court, governmental or administrative agency or arbitrator against STAAR or its
officers, directors, agents or employees. Employee understands that he has the
right to file a charge with or participate in an investigation conducted by the
Equal Employment Opportunity Commission (“EEOC”) or any state or local fair
employment practices agency, however, he waives any right to any monetary
recovery or other relief should the EEOC or any other agency pursue a claim on
his behalf.

 

7.Complete Release.

 

(a) In consideration of the mutual covenants and promises contained herein and
subject to the consideration set forth in Paragraph 1, EMPLOYEE hereby knowingly
and voluntarily releases, absolves and discharges STAAR and, as applicable, its
officers, partners, attorneys, agents, officers, administrators, directors,
employees, affiliates, representatives, and/or assigns and successors, past and
present (collectively the “Releasees”) from all rights, claims, demands,
obligations, damages, losses, causes of action and suits of all kinds and
descriptions, legal and equitable, known and unknown, that EMPLOYEE may have or
ever have had against the Releasees from the beginning of time to the date of
execution of this Agreement, including, but not limited to, any such rights,
claims, demands, obligations, damages, losses, causes of action and suits
arising out of, but not limited to, any right of EMPLOYEE or of any person
arising under any law, statute, duty, contract, covenant, or order, or any
liability for any act of age discrimination or other impermissible form of
harassment or discrimination by STAAR against EMPLOYEE or any other person, as
prohibited by any federal, state or local statute or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e,
the Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq., the Fair Labor
Standards Act, 29 U.S.C. §§ 201 et seq., the Equal Pay Act (“EPA”), 20 U.S.C. §
206(d) (1963); the California Fair Employment and Housing Act, Cal. Gov’t Code
§§ 12940 et seq., the California Family Rights Act, Cal. Gov’t Code §§ 12941.1
et seq., the laws established by the California Division of Labor Standards
Enforcement, e.g., Cal. Lab. Code §§ 200-272; wage and hour laws as set forth in
the California Labor Code, and the opinions issued by the Division of Labor
Standards Enforcement (the “Released Matters”). In addition to the above, the
Released Matters include, but are not limited to, claims for employment
discrimination, wrongful termination, constructive termination, violation of
public policy, California Labor Code violations, breach of any express or
implied contract, breach of any implied covenant, fraud, intentional or
negligent misrepresentation, emotional distress, slander, and invasion of
privacy.

 



3

 

 

(b) EMPLOYEE further understands and acknowledges that:

 

(1) This subparagraph 7(b) of the Agreement constitutes a voluntary waiver of
any and all rights and claims he has against the Releasees as of the date of the
execution of this Agreement arising under the Age Discrimination in Employment
Act, 29 U.S.C. §§ 623 et seq.;

 

(2) EMPLOYEE is waiving these substantive rights or claims pursuant to this
Agreement in exchange for consideration, the value of which exceeds the payment
or remuneration to which he was already entitled;

 

(3) EMPLOYEE is hereby advised to consult with an attorney of his choosing
concerning this Agreement prior to executing it;

 

(4) EMPLOYEE has been afforded a period of at least 21 days to consider the
terms of this Agreement, and in the event he should decide to execute this
Agreement in fewer than 21 days, he has done so with the express understanding
that he has been given and declined the opportunity to consider this Agreement
for a full 21 days; and

 

(5) EMPLOYEE may revoke this subparagraph 7(b) of the Agreement at any time
during the seven (7) days following the date of execution of this Agreement, and
this subparagraph 7(b) of the Agreement shall not become effective or
enforceable until such revocation period has expired (the “Effective Date”).
EMPLOYEE understands and agrees that should EMPLOYEE revoke this subparagraph
7(b) of the Agreement at any time during the seven (7) days following the date
of execution of this Agreement, EMPLOYEE will receive 10% of the Payment
provided for in Paragraph 1 of this Agreement, as consideration for the release
of all of EMPLOYEE’s rights and claims under subparagraph 7(a) of this
Agreement. EMPLOYEE further understands and agrees that should EMPLOYEE not
revoke this subparagraph 7(b) of the Agreement at any time during the seven (7)
days following the date of execution of this Agreement, EMPLOYEE will receive
the full amount of the Payment provided for in Paragraph 1 of this Agreement as
consideration for the release of all of EMPLOYEE’s rights and claims under both
subparagraphs 7(a) and 7(b) of this Agreement; and

 

(6) EMPLOYEE agrees that any modifications, material or otherwise, made to this
Agreement do not restart or affect in any manner the original 21 day
consideration period set forth in subparagraph 7(b)(4).

 

(c) As further consideration for the covenants and promises by EMPLOYEE
contained herein (and subject EMPLOYEE’s release of claims set forth above in
this Paragraph 7), STAAR hereby releases EMPLOYEE from any claims or causes of
action that STAAR may have against EMPLOYEE relating to his employment with the
Company.

 

8.Consultancy Period

 

In further consideration for the Payment and Benefits set forth in Paragraph 1
above, EMPLOYEE agrees that, if needed or desired (in the sole discretion of
STAAR), during the length of the Consultancy Period, he shall (i) assist the
Company in the orderly transition of matters for which he is responsible or for
which he possesses knowledge related thereto; and (ii) provide general
consultation to STAAR from time to time. During the Consultancy Period, EMPLOYEE
shall continue to vest in STAAR’s stock option plans, pursuant to the terms of
the applicable plans.

 



4

 

 

9.Severance Payment and Benefits Following Change in Control

 

(a) If EMPLOYEE’s employment or Consultancy Period is terminated by a Change in
Control, the EMPLOYEE shall be entitled to receive: any payments from the
employment and/or Consultancy Period due in this Agreement, and all stock
options, restricted stock and other incentive compensation awards of the
EMPLOYEE which are outstanding at that time, but only to the extent that any
such awards have a vesting period before the end of the Consultancy Period or
March 31, 2016, in which case they shall immediately become exercisable, payable
or free from restriction, as the case may be, in their entirety, and that under
such circumstances the exercise period of any stock option shall continue for
the length of the exercise period specified in the grant of the award without
regard to the EMPLOYEE’s termination of employment or Consultancy Period.

 

(b) For purposes of this agreement, “Change in Control” shall mean the
occurrence of any one or more of the following events:

 

(1) Any person, including a group as defined in Section 13(d)(3) of the Exchange
Act, but excluding Broadwood Partners, L.P. or a group of which it is a member,
becomes the beneficial owner of stock of STAAR with respect to which twenty-five
percent (25%) or more of the total number of votes for election of the Board may
cast;

 

(2) As a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, persons who were directors of STAAR
just prior to such event shall cease to constitute a majority of the Board;

 

(3) The stockholders of STAAR shall approve an agreement providing either for a
transaction in which STAAR will cease to be an independent publicly owned
corporation or for a sale or other deposition of all or substantially all the
assets of STAAR, and such transaction is completed; or

 

(4) The acquisition in a single or series of related transactions, including
without limitation a tender offer or exchange offer, by any person or related
group of persons (other than STAAR or by a Company-sponsored employee benefit
plan), of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of STAAR’s outstanding securities.

 

(c) Notwithstanding the foregoing, the formation of a holding company for STAAR
in which the stockholdings of the holding company after its formation are
substantially the same as for STAAR prior to the holding company formation does
not constitute a Change in Control for purposes of this Agreement.

 

10.Unknown Claims.

 

EMPLOYEE acknowledges that there is a risk that subsequent to the execution of
this Agreement, he will incur or suffer damage, loss or injury to persons or
property that is in some way caused by or connected with EMPLOYEE’s employment
or the separation therefrom, but that is unknown or unanticipated at the time of
the execution of this Agreement. EMPLOYEE does hereby specifically assume such
risk and agrees that this Agreement and the releases contained herein shall and
do apply to all unknown or unanticipated results of any and all matters caused
by or connected with EMPLOYEE’s employment or the resignation/termination
therefrom, as well as those currently known or anticipated. Accordingly,
EMPLOYEE acknowledges that he has read the provisions of California Civil Code
Section 1542, which provides as follows:

 



5

 

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor”

 

and that he expressly waives, relinquishes and forfeits all rights and benefits
accorded by the provisions of California Civil Code Section 1542, and
furthermore waives any rights that he might have to invoke said provisions now
or in the future with respect to the Released Matters.

 

11.Assumption Of Risk; Investigation Of Facts.

 

(a) EMPLOYEE hereby expressly assumes the risk of any mistake of fact or that
the true facts might be other than or different from the facts now known or
believed to exist, and it is EMPLOYEE’s express intention to forever settle,
adjust and compromise any and all disputes between and among him and the
Releasees, finally and forever, and without regard to who may or may not have
been correct in their respective understandings of the facts or the law relating
thereto.

 

(b) In making and executing this Agreement, EMPLOYEE represents and warrants
that he has made such investigation of the facts and the law pertaining to the
matters described in this Agreement as he deems necessary, and EMPLOYEE has not
relied upon any statement or representation, oral or written, made by any other
party to this Agreement with regard to any of the facts involved in any dispute
or possible dispute between the parties hereto, or with regard to any of his
rights or asserted rights, or with regard to the advisability of making and
executing this Agreement.

 

12.Ownership Of Claims.

 

EMPLOYEE represents and warrants that no portion of any of the Released Matters
and no portion of any recovery or settlement to which EMPLOYEE might be entitled
has been assigned or transferred to any other person, firm, entity or
corporation not a party to this Agreement, in any manner, including by way of
subrogation or operation of law or otherwise. If any claim, action, demand or
suit should be made or instituted against the Releasees or any of them because
of any such purported assignment, subrogation or transfer, EMPLOYEE agrees to
indemnify and hold harmless the Releasee(s) against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.

 

13.No Representations.

 

EMPLOYEE represents and agrees that no promises, statements or inducements have
been made to him which caused him to sign this Agreement other than those
expressly stated in this Agreement.

 

 

6

 



 

14.Confidentiality Of This Agreement.

 

(a) Employee agrees to keep the fact, terms and amount of this Agreement
completely confidential, and not to disclose such information to anyone other
than Employee’s attorneys and licensed tax and/or professional investment
advisor, if any (“Employee’s Confidants”), all of whom shall be informed of and
be bound by this confidentiality provision. Neither Employee nor Employee’s
Confidants shall disclose the fact, amount or terms of this Agreement to anyone
including, but not limited to, any representative of any print, radio or
television media, to any past, present or prospective employee of or applicant
for employment with the Company, to any counsel for any current or former
employee of the Company, to any other counsel or third party, or to the public
at large, except as required by law.

 

(b) Employee agrees that any disclosure of information in violation of this
confidentiality provision by Employee or by any of Employee’s Confidants would
cause the Company injury and damage. If any proceeding is brought concerning an
alleged violation of this confidentiality provision, the prevailing party shall
recover from the losing party all reasonable attorneys' fees and costs incurred
in connection with such proceeding. The Company shall have the burden of proving
such violation by a preponderance of the evidence. The parties understand and
agree that only the Company would be damaged by a violation of this
confidentiality provision and for that reason Employee waives Employee’s right,
if any, to seek damages in connection with any proceeding brought concerning an
alleged violation of this confidentiality provision. The Parties agree that a
breach of this Paragraph would be difficult to quantify. As such, in the event
of a breach, the Company shall be entitled to a liquidated damages payment of
$10,000 from Employee for each proven breach by EMPLOYEE or Employee’s
Confidants, of this Paragraph 14.

 

(c) Neither Employee nor his agents shall solicit, initiate or encourage
(directly or indirectly) any demand or request for the disclosure of any
information covered by this Paragraph 14, except as permitted pursuant to
subparagraph (a), above, of this Paragraph 14. Employee further agrees to notify
the Company of any and all attempts to compel such disclosure by written notice
to the Company, to be received at least ten (10) business days before the date
for compliance with any subpoena or order. Employee agrees that the existence,
facts, terms, and provisions of and information concerning this Agreement shall
remain absolutely confidential and shall not be disclosed to any person, firm,
corporation, or other entity with the sole and exclusive exceptions of (i) any
governmental agency or court as required by law; (ii) Employee’s spouse or
immediate family members so long as any such person is informed of this
confidentiality agreement and agrees to abide by its terms; or (iii) Employee’s
accountant or attorney as required only for the rendition of such professional
services, so long as any such attorney or accountant is informed of this
confidentiality agreement and agrees to abide by its terms. EMPLOYEE
acknowledges and agrees that this paragraph is a material inducement to entering
into this Agreement.

 

(d) The obligations of this Paragraph 14 shall not apply with respect to any
information made public by the Company or that otherwise becomes publicly known
from a source other than EMPLOYEE or his agents and where such source did not
obtain any information covered by this Paragraph 14 from EMPLOYEE or his agents.

 



7

 

 

15.No Disparagement

 

(a) EMPLOYEE agrees that he will refrain from taking actions or making
statements, written or oral, which disparage or defame the goodwill or
reputation of STAAR and/or its directors, officers, executives and employees or
which could adversely affect the morale of other employees of STAAR.

 

(b) STAAR agrees to instruct the Company’s current board of directors to refrain
from disparaging EMPLOYEE, but assumes no responsibility or liability for the
board members’ actions in this regard.

 

16.Successors.

 

This Agreement shall be binding upon EMPLOYEE and upon his heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of STAAR and to its heirs, administrators, representatives,
executors, successors and assigns.

 

17.Arbitration.

 

(a) Any claim or controversy arising out of or relating to this Agreement or any
breach thereof between EMPLOYEE and STAAR shall be submitted to arbitration in
Los Angeles, California before an experienced JAMS employment arbitrator
licensed to practice law in Los Angeles, California and selected in accordance
with JAMS Employment Arbitration Rules, as the exclusive remedy for such claim
or controversy. Either party desiring to arbitrate shall give written notice to
the other party within a reasonable period of time after the party becomes aware
of the need for arbitration. The decision of the arbitrator shall be final and
binding. Judgment on any award rendered by such arbitrator may be entered in any
court having jurisdiction over the subject matter of the controversy. The
prevailing party shall receive an award of costs and expenses related to the
arbitration, including attorneys’ fees. The fees and costs of the arbitrator
shall be shared equally by the parties. If EMPLOYEE submits to arbitration a
claim or controversy regarding the validity of sub-paragraph 7(b) of this
Agreement and/or the validity of the release of EMPLOYEE’s substantive rights
and claims arising under the Age Discrimination in Employment Act, STAAR shall
not be entitled to recover attorneys’ fees and/or damages from EMPLOYEE in the
arbitration, and EMPLOYEE shall not be responsible for those fees and costs of
the arbitrator that are in excess of the normal filing fee for commencing a
court action.

 

(b) Should EMPLOYEE or STAAR institute any legal action or administrative
proceeding with respect to any claim waived by this Agreement or pursue any
dispute or matter covered by this paragraph by any method other than said
arbitration, the responding party shall be entitled to recover from the other
party all damages, costs, expenses and attorneys’ fees incurred as a result of
such action. This subparagraph 17(b) of the Agreement shall not apply to any
legal action instituted by EMPLOYEE regarding the validity of sub-paragraph 7(b)
of the Agreement and/or the validity of the release of EMPLOYEE’S substantive
rights and claims arising under the Age Discrimination in Employment Act, or to
administrative proceedings instituted by EMPLOYEE with the Equal Employment
Opportunity Commission regarding claims arising under the Age Discrimination in
Employment Act.

 

18.Cooperation.

 

EMLPOYEE agrees to cooperate with STAAR hereafter with respect to all matters
arising during or related to EMPLOYEE’s employment, including but not limited to
all matters in connection with any governmental investigation, litigation or
regulatory or other proceeding which may have arisen or which may arise
following the signing of this Agreement. STAAR will reimburse EMLPOYEE’s
out-of-pocket expenses, including reasonable attorneys’ fees, incurred in
complying with requests by STAAR hereunder, provided such expenses are
authorized by STAAR in advance; provided, however, that EMPLOYEE will not be
entitled to compensation for time spent (i) serving as a witness or otherwise
giving testimony in any proceeding brought by Employee or in any circumstance in
which compensation for service as a witness or giving testimony is prohibited by
law; or (ii) cooperating pursuant to this Paragraph during such time that
EMPLOYEE continues to receive the Payment provided for in Paragraph 1 of this
Agreement.

 

8

 

 



19.Consultation With Counsel; Reasonable Time To Consider Agreement; Voluntary
Participation In This Agreement.

 

EMPLOYEE represents and agrees that he has been advised of the opportunity to
review this Agreement with an attorney, that he has had the opportunity to
thoroughly discuss all aspects of his rights and this Agreement with an attorney
to the extent EMPLOYEE elected to do so, that he has carefully read and fully
understands all of the provisions of this Agreement, that he has been given a
reasonable period of time to consider signing this Agreement, and that he is
voluntarily and knowingly entering into this Agreement.

 

20.Severability And Governing Law.

 

(a) Should any of the provisions in this Agreement be declared or be determined
to be illegal or invalid, all remaining parts, terms or provisions shall be
valid, and the illegal or invalid part, term or provision shall be deemed not to
be a part of this Agreement.

 

(b) This Agreement is made and entered into in the State of California and shall
in all respects be interpreted, enforced and governed under the laws of
California.

 

21.Proper Construction.

 

(a) The language of all parts of this Agreement shall in all cases be construed
as a whole according to its fair meaning, and not strictly for or against any of
the parties.

 

(b) As used in this Agreement, the term “or” shall be deemed to include the term
“and/or” and the singular or plural number shall be deemed to include the other
whenever the context so indicates or requires.

 

(c) The paragraph headings used in this Agreement are intended solely for
convenience of reference and shall not in any manner amplify, limit, modify or
otherwise be used in the interpretation of any of the provisions hereof.

 

22.Entire Agreement.

 

This Agreement constitutes the entire agreement between and among the parties
pertaining to the subject matter hereof and the final, complete and exclusive
expression of the terms and conditions of their agreement. Any and all prior
agreements (including, without limitation, the Amended and Restated Employment
Agreement dated December 31, 2008 between EMPLOYEE and STAAR (“Employment
Agreement”)), representations, negotiations and understandings made by the
parties, oral and written, express or implied, are hereby superseded and merged
herein. Notwithstanding the above, EMPLOYEE acknowledges and agrees that
Articles 7 and 8 of the Employment Agreement shall remain in full force and
effect.

 



9

 

 

23.Execution In Counterparts.

 

This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement.

 

24.Attorneys’ Fees.

 

In any action or other proceeding to enforce rights hereunder, the prevailing
party shall receive an award of costs and expenses related to such proceeding,
including attorneys’ fees.

 

24.Cooperativeness.

 

All parties have cooperated in the drafting and preparation of this Agreement,
and it shall not be construed more favorably for or against any party.

 

25.Section 409A Compliance.

 

The payments described herein shall be made in full compliance with all Internal
Revenue Service rules and regulations, including, if applicable, Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and any exceptions
thereto. For purposes of Code Section 409A, EMPLOYEE’s right to receive any
installment payment under this Agreement shall be treated as a right to receive
a series of separate and distinct payments. Notwithstanding the foregoing, the
Company does not guarantee any particular tax treatment and shall have no
liability with regard to any failure to comply with Code Section 409A unless
such liability is a result of the Company’s failure to pay the severance in
accordance with the terms herein and under no circumstances will the Company be
obligated to make any payments to you in excess of that provided for herein.

 



Executed at ____________,   _____ this  ____ day of   ___________, 2016.  
(city)   (state)    (day) (month)  



 



  EMPLOYEE             Barry G. Caldwell    






Executed at ____________,   _____ this  ____ day of   ___________, 2016.  
(city)   (state)    (day) (month)  



 

  STAAR SURGICAL COMPANY       By:           Its:         

 

 



10

 

 

EXHIBIT “A”

 

SUPPLEMENTAL GENERAL RELEASE

 

1.No Lawsuits.

 

(a) Barry G. Caldwell (“EMPLOYEE”) promises never to file a lawsuit,
administrative complaint, or charge of any kind with any court, governmental or
administrative agency or arbitrator against STAAR (as defined in the Separation
Agreement and General Release (“Agreement”)) or its officers, directors, agents
or employees, asserting any claims that are released in this Supplemental
General Release (“Supplemental Release”).

 

(b) EMPLOYEE represents and agrees that, prior to signing this Supplemental
Release, he has not filed or pursued any complaints, charges or lawsuits of any
kind with any court, governmental or administrative agency or arbitrator against
STAAR or its officers, directors, agents or employees. Employee understands that
he has the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local fair employment practices agency, however, he waives any right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on his behalf.

 

2.Complete Release.

 

(a) In consideration of the mutual covenants and promises contained herein and
subject to the consideration set forth in Paragraph 1 of the Agreement, EMPLOYEE
hereby knowingly and voluntarily releases, absolves and discharges STAAR and, as
applicable, its officers, partners, attorneys, agents, officers, administrators,
directors, employees, affiliates, representatives, and/or assigns and
successors, past and present (collectively the “Releasees”) from all rights,
claims, demands, obligations, damages, losses, causes of action and suits of all
kinds and descriptions, legal and equitable, known and unknown, that EMPLOYEE
may have or ever have had against the Releasees from the beginning of time to
the date of execution of this Supplemental Release, including, but not limited
to, any such rights, claims, demands, obligations, damages, losses, causes of
action and suits arising out of, but not limited to, any right of EMPLOYEE or of
any person arising under any law, statute, duty, contract, covenant, or order,
or any liability for any act of age discrimination or other impermissible form
of harassment or discrimination by STAAR against EMPLOYEE or any other person,
as prohibited by any federal, state or local statute or common law, including,
but not limited to, Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e, the Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq., the
Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., the Equal Pay Act (“EPA”),
20 U.S.C. § 206(d) (1963); the California Fair Employment and Housing Act, Cal.
Gov’t Code §§ 12940 et seq., the California Family Rights Act, Cal. Gov’t Code
§§ 12941.1 et seq., the laws established by the California Division of Labor
Standards Enforcement, e.g., Cal. Lab. Code §§ 200-272; wage and hour laws as
set forth in the California Labor Code, and the opinions issued by the Division
of Labor Standards Enforcement (the “Released Matters”). In addition to the
above, the Released Matters include, but are not limited to, claims for
employment discrimination, wrongful termination, constructive termination,
violation of public policy, California Labor Code violations, breach of any
express or implied contract, breach of any implied covenant, fraud, intentional
or negligent misrepresentation, emotional distress, slander, and invasion of
privacy. The release set forth above in this Paragraph 2 of the Supplemental
Release shall not affect any rights or benefits that EMPLOYEE may otherwise be
afforded under the Agreement, including but not limited to the payments,
benefits, stock options and incentive compensation awards provided for in
Paragraphs 1 and 9 of the Agreement, subject to the terms and conditions set
forth therein.

 



11

 

 

(b) EMPLOYEE further understands and acknowledges that:

 

(1) This subparagraph 2(b) of the Supplemental Release constitutes a voluntary
waiver of any and all rights and claims he has against the Releasees as of the
date of the execution of this Supplemental Release arising under the Age
Discrimination in Employment Act, 29 U.S.C. §§ 623 et seq.;

 

(2) EMPLOYEE is waiving these substantive rights or claims pursuant to this
Supplemental Release in exchange for consideration, the value of which exceeds
the payment or remuneration to which he was already entitled;

 

(3) EMPLOYEE is hereby advised to consult with an attorney of his choosing
concerning this Supplemental Release prior to executing it;

 

(4) EMPLOYEE has been afforded a period of at least 21 days to consider the
terms of this Supplemental Release, and in the event he should decide to execute
this Supplemental Release in fewer than 21 days, he has done so with the express
understanding that he has been given and declined the opportunity to consider
this Supplemental Release for a full 21 days; and

 

(5) EMPLOYEE may revoke this subparagraph 2(b) of the Supplemental Release at
any time during the seven (7) days following the date of execution of this
Supplemental Release, and this subparagraph 2(b) of the Supplemental Release
shall not become effective or enforceable until such revocation period has
expired (the “Effective Date”). EMPLOYEE understands and agrees that should
EMPLOYEE revoke this subparagraph 2(b) of the Supplemental Release at any time
during the seven (7) days following the date of execution of this Supplemental
Release, EMPLOYEE will be entitled to retain only 10% of the Payment provided
for in the Agreement, subject to the terms and conditions set forth therein, as
consideration for the release of all of EMPLOYEE’s rights and claims under
subparagraph 2(a). EMPLOYEE further understands and agrees that should EMPLOYEE
not revoke this subparagraph 2(b) of the Supplemental Release at any time during
the seven (7) days following the date of execution of this Supplemental Release,
EMPLOYEE will be entitled to retain the full amount of the Payment provided for
in the Agreement, subject to the terms and conditions set forth therein, as
consideration for the release of all of EMPLOYEE’s rights and claims under both
subparagraphs 2(a) and 2(b) of this Supplemental Release; and

 

(6) EMPLOYEE agrees that any modifications, material or otherwise, made to this
Supplemental Release do not restart or affect in any manner the original 21 day
consideration period set forth in subparagraph 2(b)(4).

 

(c) As further consideration for the covenants and promises by EMPLOYEE
contained herein (and subject EMPLOYEE’s release of claims set forth above in
this Paragraph 2), STAAR hereby releases EMPLOYEE from any claims or causes of
action that STAAR may have against EMPLOYEE relating to his employment or
Consultancy Period with the Company.

 



12

 

 

3.Unknown Claims.

 

EMPLOYEE acknowledges that there is a risk that subsequent to the execution of
this Supplemental Release, he will incur or suffer damage, loss or injury to
persons or property that is in some way caused by or connected with EMPLOYEE’s
employment or the resignation therefrom, but that is unknown or unanticipated at
the time of the execution of this Supplemental Release. EMPLOYEE does hereby
specifically assume such risk and agrees that this Supplemental Release and the
releases contained herein shall and do apply to all unknown or unanticipated
results of any and all matters caused by or connected with EMPLOYEE’s employment
or the resignation/termination therefrom, as well as those currently known or
anticipated. Accordingly, EMPLOYEE acknowledges that he has read the provisions
of California Civil Code Section 1542, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor”

 

and that he expressly waives, relinquishes and forfeits all rights and benefits
accorded by the provisions of California Civil Code Section 1542, and
furthermore waives any rights that he might have to invoke said provisions now
or in the future with respect to the Released Matters.

 

4.Assumption Of Risk; Investigation Of Facts.

 

(a) EMPLOYEE hereby expressly assumes the risk of any mistake of fact or that
the true facts might be other than or different from the facts now known or
believed to exist, and it is EMPLOYEE’s express intention to forever settle,
adjust and compromise any and all disputes between and among him and the
Releasees, finally and forever, and without regard to who may or may not have
been correct in their respective understandings of the facts or the law relating
thereto.

 

(b) In making and executing this Supplemental Release, EMPLOYEE represents and
warrants that he has made such investigation of the facts and the law pertaining
to the matters described in this Supplemental Release as he deems necessary, and
EMPLOYEE has not relied upon any statement or representation, oral or written,
made by any other party to this Supplemental Release with regard to any of the
facts involved in any dispute or possible dispute between the parties hereto, or
with regard to any of his rights or asserted rights, or with regard to the
advisability of making and executing this Supplemental Release.

 

5.Ownership Of Claims.

 

EMPLOYEE represents and warrants that no portion of any of the Released Matters
and no portion of any recovery or settlement to which EMPLOYEE might be entitled
has been assigned or transferred to any other person, firm, entity or
corporation not a party to this Supplemental Release, in any manner, including
by way of subrogation or operation of law or otherwise. If any claim, action,
demand or suit should be made or instituted against the Releasees or any of them
because of any such purported assignment, subrogation or transfer, EMPLOYEE
agrees to indemnify and hold harmless the Releasee(s) against such claim,
action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs.

 



13

 

 

6.No Representations.

 

EMPLOYEE represents and agrees that no promises, statements or inducements have
been made to him which caused him to sign this Supplemental Release other than
those expressly stated in this Supplemental Release.

 

7.Confidentiality Of This Agreement.

 

(a) Employee agrees to keep the fact, terms and amount of this Supplemental
Release completely confidential, and not to disclose such information to anyone
other than Employee’s attorneys and licensed tax and/or professional investment
advisor, if any (“Employee’s Confidants”), all of whom shall be informed of and
be bound by this confidentiality provision. Neither Employee nor Employee’s
Confidants shall disclose the fact, amount or terms of this Supplemental Release
to anyone including, but not limited to, any representative of any print, radio
or television media, to any past, present or prospective employee of or
applicant for employment with the Company, to any counsel for any current or
former employee of the Company, to any other counsel or third party, or to the
public at large, except as required by law.

 

(b) Employee and agrees that any disclosure of information in violation of this
confidentiality provision by Employee or by any of Employee’s Confidants would
cause the Company injury and damage. If any proceeding is brought concerning an
alleged violation of this confidentiality provision, the prevailing party shall
recover from the losing party all reasonable attorneys' fees and costs incurred
in connection with such proceeding. The Company shall have the burden of proving
such violation by a preponderance of the evidence. The parties understand and
agree that only the Company would be damaged by a violation of this
confidentiality provision and for that reason Employee waives Employee’s right,
if any, to seek damages in connection with any proceeding brought concerning an
alleged violation of this confidentiality provision. The Parties agree that a
breach of this paragraph would be difficult to quantify. As such, in the event
of a breach, the Company shall be entitled to a liquidated damages payment of
$10,000 from Employee for each proven breach by Employee or Employee’s
Confidants, of this Paragraph 7.

 

(c) Neither Employee nor his agents shall solicit, initiate or encourage
(directly or indirectly) any demand or request for the disclosure of any
information covered by this Paragraph 7, except as permitted pursuant to
subparagraph (a), above, of this Paragraph 7. Employee further agrees to notify
the Company of any and all attempts to compel such disclosure by written notice
to the Company, to be received at least ten (10) business days before the date
for compliance with any subpoena or order. Employee agrees that the existence,
facts, terms, and provisions of and information concerning this Agreement shall
remain absolutely confidential and shall not be disclosed to any person, firm,
corporation, or other entity with the sole and exclusive exceptions of (i) any
governmental agency or court as required by law; (ii) Employee’s spouse or
immediate family members so long as any such person is informed of this
confidentiality agreement and agrees to abide by its terms; or (iii) Employee’s
accountant or attorney as required only for the rendition of such professional
services, so long as any such attorney or accountant is informed of this
confidentiality agreement and agrees to abide by its terms. EMPLOYEE
acknowledges and agrees that this paragraph is a material inducement to entering
into this Supplemental Release.

 



14

 

 

(d) The obligations of this Paragraph 7 shall not apply with respect to any
information made public by the Company or that otherwise becomes publicly known
from a source other than EMPLOYEE or his agents and where such source did not
obtain any information covered by this Paragraph 7 from EMPLOYEE or his agents.

 

8.Arbitration.

 

(a) Any claim or controversy arising out of or relating to this Supplemental
Release or any breach thereof between EMPLOYEE and STAAR shall be submitted to
arbitration in Los Angeles, California before an experienced JAMS employment
arbitrator licensed to practice law in Los Angeles, California, and selected in
accordance with JAMS Employment Arbitration Rules, as the exclusive remedy for
such claim or controversy. Either party desiring to arbitrate shall give written
notice to the other party within a reasonable period of time after the party
becomes aware of the need for arbitration. The decision of the arbitrator shall
be final and binding. Judgment on any award rendered by such arbitrator may be
entered in any court having jurisdiction over the subject matter of the
controversy. The prevailing party shall receive an award of costs and expenses
related to the arbitration, including attorneys’ fees. The fees and costs of the
arbitrator shall be shared equally by the parties. If EMPLOYEE submits to
arbitration a claim or controversy regarding the validity of sub-paragraph 2(b)
of this Supplemental Release and/or the validity of the release of EMPLOYEE’s
substantive rights and claims arising under the Age Discrimination in Employment
Act, STAAR shall not be entitled to recover attorneys’ fees and/or damages from
EMPLOYEE in the arbitration, and EMPLOYEE shall not be responsible for those
fees and costs of the arbitrator that are in excess of the normal filing fee for
commencing a court action.

 

(b) Should EMPLOYEE or STAAR institute any legal action or administrative
proceeding with respect to any claim waived by this Agreement or pursue any
dispute or matter covered by this paragraph by any method other than said
arbitration, the responding party shall be entitled to recover from the other
party all damages, costs, expenses and attorneys’ fees incurred as a result of
such action. This subparagraph 8(b) of the Supplemental Release shall not apply
to any legal action instituted by EMPLOYEE regarding the validity of
sub-paragraph 2(b) of the Supplemental Release and/or the validity of the
release of EMPLOYEE’S substantive rights and claims arising under the Age
Discrimination in Employment Act, or to administrative proceedings instituted by
EMPLOYEE with the Equal Employment Opportunity Commission regarding claims
arising under the Age Discrimination in Employment Act.

 

9.Cooperation.

 

EMLPOYEE agrees to cooperate with STAAR hereafter with respect to all matters
arising during or related to EMPLOYEE’s employment, including but not limited to
all matters in connection with any governmental investigation, litigation or
regulatory or other proceeding which may have arisen or which may arise
following the signing of this Agreement. STAAR will reimburse EMLPOYEE’s
out-of-pocket expenses, including reasonable attorneys’ fees, incurred in
complying with requests by STAAR hereunder, provided such expenses are
authorized by STAAR in advance; provided, however, that EMPLOYEE will not be
entitled to compensation for time spent (i) serving as a witness or otherwise
giving testimony in any proceeding brought by Employee or in any circumstance in
which compensation for service as a witness or giving testimony is prohibited by
law; or (ii) cooperating pursuant to this Paragraph during such time that
EMPLOYEE continues to receive the Payment provided for in Paragraph 1 of the
Agreement.

 



15

 

 

10.Separation Of Employment And Compensation.

 

EMPLOYEE acknowledges that pursuant to his voluntary separation, his employment
with STAAR terminated on March 1, 2015 and that such employment will not be
resumed again at any time. EMMPLOYEE further acknowledges that his Consultancy
Period (as defined in the Agreement) ended no later than March 31, 2016.
EMPLOYEE acknowledges that STAAR has paid him all salary, wages and other
compensation due him and has paid him for all accrued vacation benefits and
reimbursable expenses, if any, to which he is entitled, in connection with his
employment and/or his Consultancy Period.

 

11.Consultation With Counsel; Reasonable Time To Consider Agreement; Voluntary
Participation In This Agreement.

 

EMPLOYEE represents and agrees that he has been advised of the opportunity to
review this Supplemental Release with an attorney, that he has had the
opportunity to thoroughly discuss all aspects of his rights and this
Supplemental Release with an attorney to the extent EMPLOYEE elected to do so,
that he has carefully read and fully understands all of the provisions of this
Supplemental Release, that he has been given a reasonable period of time to
consider signing this Agreement, and that he is voluntarily and knowingly
entering into this Agreement.

 

12.Severability And Governing Law.

 

(a) Should any of the provisions in this Supplemental Release be declared or be
determined to be illegal or invalid, all remaining parts, terms or provisions
shall be valid, and the illegal or invalid part, term or provision shall be
deemed not to be a part of this Supplemental Release.

 

(b) This Supplemental Release is made and entered into in the State of
California and shall in all respects be interpreted, enforced and governed under
the laws of State of California.

 

13.Execution In Counterparts.

 

This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement.

 

///

 

///

 

///

 

///

 

///

 

///

 



16

 

 

13. Cooperativeness.

 

All parties have cooperated in the drafting and preparation of this Supplemental
Release, and it shall not be construed more favorably for or against any party.

 

 

Executed at ____________,   _____ this  ____ day of   ___________, 2016.  
(city)   (state)    (day) (month)  





 



  EMPLOYEE              Barry G. Caldwell    

 

 

Executed at ____________,   _____ this  ____ day of   ___________, 2016.  
(city)   (state)    (day) (month)  



 

 



  STAAR SURGICAL COMPANY       By:           Its:         

 



17

 